 



EXHIBIT 10.4

April 28, 2003

VIA HAND DELIVERY
PERSONAL AND CONFIDENTIAL

Mr. David Helfand
1200 North Lake Shore Drive, #502
Chicago, IL 60610

Dear David

     This letter agreement (“Letter Agreement”) confirms our recent discussions
regarding your employment and separation of employment from EOP Operating
Limited Partnership and Equity Office Properties Trust (collectively the
“Company”). This Letter Agreement sets out the arrangements we discussed.

1. Employment and Separation from Employment

     It is understood that during the period from the date of this Letter
Agreement through April 30, 2003 (the “active employment period”) you shall
continue to carry out all of your current duties and responsibilities as well as
such transition related responsibilities as may be assigned to you. Your current
base salary, employee benefits and executive perquisites shall remain unchanged
during the active employment period.

     Provided that you remain in the employ of the Company through the active
employment period and reasonably carry out your duties and responsibilities,
your separation from employment with the Company, and your resignation as an
officer of the Company and its affiliated entities shall be effective April 30,
2003 (“Separation Date”).

     As of your Separation Date, except as otherwise provided in this Letter
Agreement, the Company’s established plans and procedures shall govern any
benefit continuation or conversion rights. Enclosed as Attachment 1, and
incorporated herein, is an Employee Benefits Summary that summarizes your
benefits upon separation assuming execution of this Letter Agreement and Waiver
and Release Agreement (“Release”) as provided in Paragraph 2 below.

2. Separation Pay and Separation Benefits

     On the condition that (i) on or within twenty-one (21) days after your
receipt of this Letter Agreement you sign, date and return to Stanley M. Stevens
in our office two (2) copies of this Letter Agreement, (ii) on or within three
(3) days after your April 30, 2003 Separation Date you sign, date and return to
Stanley M. Stevens the Release attached hereto as Attachment 2, and incorporated
herein (the date of such timely

 



--------------------------------------------------------------------------------



 



Mr. David Helfand
April 28, 2003
Page 2

delivery, if it occurs, is herein referred to as the “Delivery Date”), and
(iii) you comply with your obligations set forth in this Letter Agreement and
Release and do not revoke the Release during the revocation period described in
Paragraph 9 of the Release, in addition to whatever unpaid salary, paid time off
and grandfathered vacation time that you are due for active service through
April 30, 2003, the Company will provide you the following separation pay and
separation benefits:



  (a)   Separation pay shall consist of a gross amount of One Million One
Hundred and Ninety-Five Thousand Six Hundred and Fifty Dollars ($1,195,650.00),
consisting of the sum of one hundred four (104) weeks of base salary
($764,400.00) and one hundred and fifty percent (150%) of the average of your
2001 and 2002 cash bonuses ($431,250), to be paid in equal biweekly installments
over the twenty-four (24) month period commencing as of the Effective Date
(hereafter defined). No other bonus or other payment or benefits shall be
available or payable, except as provided in this Letter Agreement. In lieu of
the foregoing installment payments, you may elect in writing delivered to
Stanley M. Stevens on or before May 9, 2003, to have your separation pay paid in
a single lump sum payment equal in amount to the present value of the foregoing
installment payments discounted at a rate of four percent (4%) per annum. The
single lump sum payment, if so elected, shall be paid as soon as practicable,
but in no event later than fifteen (15) days following the Effective Date.    
(b)   Separation benefits shall consist of the following benefits:



  (i)   Until May 1, 2004, the Company will require you to pay only the active
employee contribution rate for your Company-sponsored health care coverage that
you may elect to continue under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) subject to the conditions and limitations of such COBRA coverage.
The Company shall pay the balance of the required COBRA premium for this period.
Thereafter, you will be responsible for the full COBRA premium if you are
eligible and wish to continue your COBRA coverage.



  (c)   Effective as of the first business day following the expiration of the
revocation period in Paragraph 9 of the Release (the “Effective Date”) and in
lieu of any and all prior or future rights to vesting under the EOPT share
option grants and agreements and restricted share awards provided to you:



  (i)   You will be deemed one hundred percent (100%) vested in your Company
share option grants and agreements (totaling all share options) with the right
to exercise such vested Company share

 



--------------------------------------------------------------------------------



 



Mr. David Helfand
April 28, 2003
Page 3



      option grants for the lesser of thirty-six (36) months from the last day
of your Consulting Period (hereafter defined) or the term of such respective
Company share option grants and agreements; and     (ii)   The Company will
provide to you, in aggregate, shares representing your beneficial, unrestricted
ownership as to One Hundred Fifty-Seven Thousand Seven Hundred and Fifty
(157,750) Company common shares of beneficial interest, in lieu of, and in
satisfaction of, all further rights to currently invested EOPT shares issued as
restricted share awards under the EOPT 1997 Share Option and Share Award Plan
(as amended and restated effective July 1, 1997) (“Share Award Plan”). The
foregoing shall be effected by acceleration of the vesting of the specified
number of shares which shall be credited into your account in the Equity Office
Supplemental Retirement Savings Plan, dated effective November 1, 1997, as
amended (“SERP”). Upon transfer into the SERP, such shares shall otherwise
become and remain subject to the terms and conditions of the SERP while
maintained therein. Except as aforesaid, any other entitlement to currently
unvested restricted share awards shall become null, void and of no further force
or effect. Such delivery of 157,750 Company common shares shall be made as soon
as practicable following the Effective Date, but in no event later than fifteen
(15) days following the Effective Date.

     You acknowledge that the foregoing separation pay and separation benefits
are extra pay and benefits to which you are not entitled under the Company’s
established policies, plans and procedures absent your signing this Letter
Agreement and the Release. You further acknowledge and agree that the Company’s
offer and payment of such separation pay and separation benefits to you and your
signing of this Letter Agreement and the Release does not in any way indicate
that you have any viable claims against the Company or its affiliates or that
the Company or its affiliates has or admits any liability to you whatsoever.

     The Company encourages and advises you to consult with your attorney at
your own expense prior to signing a copy of this Letter Agreement and the
Release. The terms of this Letter Agreement permit you at least twenty-one
(21) calendar days from the receipt of this Letter Agreement and the Release, to
consider signing the Letter Agreement and Release and seven (7) calendar days
after such signing to revoke the Release.

     The Company shall deduct from the separation pay, separation benefits and
other monies that this Letter Agreement, the Release or the Company’s benefit
plans provide, all legally required taxes and any monies owed the Company. In
the event that you die after the Effective Date but before receiving full
payment of separation pay

 



--------------------------------------------------------------------------------



 



Mr. David Helfand
April 28, 2003
Page 4

under this Paragraph 2, the Company shall pay the balance of the separation pay
to your estate. Your receipt of separation pay and separation benefits payments
under this Letter Agreement will not create an employment or agency relationship
with the Company.

3. Company Property

     By or before your Separation Date, you agree to return to the Company all
files, records, documents, reports, and other business equipment, keys, credit
cards, and other physical or Company personal property you possess or control
and you further agree that you will not keep, transfer or use any copies or
excerpts of the foregoing items. Notwithstanding the preceding sentence, you
will be allowed to retain for your personal use and ownership your
Company-provided laptop computer and personal data assistant (PDA) device,
provided all Company proprietary and confidential information, as described in
Paragraph 4 below, has been removed from such equipment prior to its final
release to you.

4. Confidentiality/Nonsolicitation

     You agree from and after today to keep strictly confidential the existence
and terms of this Letter Agreement and you further agree that you will not
disclose them to any person or entity, other than to your immediate family, your
attorney, and your financial advisor, or except as the law may require. The
Company will keep strictly confidential the existence and terms of the Letter
Agreement except to its employees on a “need-to-know” basis and to its
attorneys, accountants and except as the law may require.

     You further agree that from and after today you shall not take any actions
or make any statements to the public, future employers, current, former or
future Company employees, or any other third party whatsoever that disparage or
reflect negatively on the Company and/or its affiliates, its and/or their
officers, trustees, directors, or employees. This will not preclude you from
providing truthful statements if called to testify under oath in any legal
proceeding.

     In the course of your employment with the Company, you received proprietary
and confidential information. Proprietary and confidential information includes
the Company’s unique plans and strategies, including its business strategies;
potential acquisition, merger or investment candidates; operating procedures and
programs; Equity Office manuals and training materials; lists of prospective
tenants or prospective sellers or purchasers of real estate; lists of or
information regarding customers, brokers or prospects; offers to sell, exchange,
purchase, rent or lease real estate; any appraisal or other technical data
regarding real estate; lists of real estate for purchase, sale, rent or lease;
and “material information” as defined by securities laws and other information
that the Illinois Trade Secrets Act protects. These restrictions apply whether
the information is written, electronic, or simply personal knowledge. Thus,
while you may

 



--------------------------------------------------------------------------------



 



Mr. David Helfand
April 28, 2003
Page 5

engage in activities for other businesses, except as limited herein, including
Company competitors, and may make use of general knowledge you have acquired in
running a similar business, you must be careful not to use the Company’s
proprietary and confidential information. For this purpose, proprietary and
confidential information does not include information which is or becomes
already known to the person(s) to whom you would discuss it through no fault of
your own or to information which is in the public domain. You agree that you
will hold and maintain all such information in confidence, and you will not use
it in any manner whatsoever or disclose any such information to any third party
except (a) with the prior written consent of the Company’s Chief Legal Counsel,
or (b) as the law may require provided you furnish written notice to the
Company’s Chief Legal Counsel prior to disclosing the information. This
provision also applies to Company proprietary and confidential information
furnished to you during the Consulting Period described in Paragraph 6 below.

     You also agree that during your employment and for a one (1) year period
following your Separation Date, without the prior express written consent of the
Company’s Chief Legal Counsel, (i) you will not directly or indirectly hire away
nor participate nor assist in the hiring away of any employee of the Company and
(ii) you will not solicit nor encourage any Company employee to leave the employ
of the Company.

     You acknowledge that the provisions of this Paragraph 4 are reasonable and
not unduly restrictive of your individual rights and you warrant that as of the
date you sign this Letter Agreement you have not breached any of the provisions
of Paragraph 4. You further acknowledge that in the event that you breach any of
the provisions of Paragraph 4, such breach will result in immediate and
irreparable harm to the business and goodwill of the Company and that damages,
if any, and remedies at law for such breach would be inadequate. The Company
shall, therefore, be entitled to apply for and receive from any court of
competent jurisdiction an injunction to restrain any violation of Paragraph 4 by
you, an award of attorneys’ fees and costs associated with such action, and such
further relief as the court may deem just and proper.

5. Dispute Resolution

     Except with respect to an application by the Company or its affiliates to a
court of competent jurisdiction to enforce Paragraph 4 above, to the extent
permitted by law, the parties agree promptly, and in any event within 90 days
unless otherwise mutually agreed, to resolve any other dispute arising out of
this Letter Agreement or the Release, through binding confidential arbitration
conducted in Chicago, Illinois in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”); provided, one neutral arbitrator shall be chosen in accordance with AAA
rules to arbitrate any such dispute. The parties irrevocably consent to such
jurisdiction for purposes of said arbitration, and judgment may be entered
thereon in any state or federal court in the same manner as if the parties were
residents of the state or federal district in which said judgment is sought to
be entered.

 



--------------------------------------------------------------------------------



 



Mr. David Helfand
April 28, 2003
Page 6

The arbitrator shall charge the reasonable attorneys’ fees, expenses and costs
of the substantially prevailing party to the other party, but in an amount not
to exceed one half of the value of the award if there is one.

6. Cooperation

     You agree during your employment and from and after your Separation Date to
make yourself available to the Company to provide reasonable cooperation and
assistance to the Company with respect to areas and matters in which you were
involved during your employment, including any threatened or actual litigation
concerning the Company (including, without limitation, attendance at out of town
proceedings for which the Company may require travel), and to provide to the
Company, if requested, information and counsel relating to the Company business
matters. Furthermore, provided that during the six (6) month period following
your Separation Date (the “Consulting Period”), you are available to provide
consulting assistance to the Company at such times and such places as the
Company reasonably requests with respect to Company business matters specified
by the Company, the Company shall pay you a lump sum cash payment in the gross
amount of One Hundred Forty Three Thousand Seven Hundred and Fifty Dollars
($143,750.00) not later than fifteen (15) days following the six (6) month
anniversary of your Separation Date. The Company agrees to reimburse you for the
actual expenses you incur (including reasonable travel expenses) as a result of
your complying with this provision provided you submit proper documentation of
the expenses you incur as required by the Company.

7. General Matters

     You acknowledge and agree that in signing this Letter Agreement and the
Release you do not rely and have not relied on any representation or statement
by the Company or by its trustees, employees, agents, representatives, or
attorneys with regard to the subject matter, basis or effect of this Letter
Agreement and the Release.

     This Letter Agreement and the Release shall be deemed a contract made
under, and for all purposes to be governed by and construed in accordance with,
the laws of the State of Illinois, without reference to principles of conflicts
of laws, except to the extent superseded by applicable federal law. The captions
are utilized for convenience only, and do not operate to explain or limit the
provisions of this Letter Agreement.

     You acknowledge and agree that if any provision of this Letter Agreement or
the Release is found, held or deemed by the arbitration and/or a court of
competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or controlling law, the remainder of this Letter Agreement
and the Release shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



Mr. David Helfand
April 28, 2003
Page 7

     This Letter Agreement will be binding upon and inure to the benefit of you
and your heirs, executors, successors and assigns and the Company, its
affiliates, subsidiaries, successors and assigns.

     Any notice to be given by one party hereunder to another shall be in
writing and shall be delivered personally, by recognized national overnight
courier service, or United States registered or certified mail, postage prepaid,
return receipt requested, and addressed to:

              If to the Company:   Equity Office Properties Trust
Two North Riverside Plaza, Suite 2100
Chicago, Illinois 60606-270
Attn: Stanley M. Stevens — Chief Legal Counsel               If to you:   David
Helfand
1200 North Lake Shore Drive, #502
Chicago, IL 60610

     The language of all parts of this Letter Agreement and the Release shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against either party. The provisions of this Letter Agreement
and the Release shall survive any termination of this Letter Agreement and the
Release when necessary to effect the intent and terms of this Letter Agreement
and the Release expressed herein.

     This Letter Agreement and the Release contain the entire agreement between
you and the Company with respect to the matter of your employment and separation
from employment. No modification of any provision of this Letter Agreement or
the Release shall be effective unless made in writing and signed by you and me
or the Company’s Chief Legal Counsel. You may not assign this Letter Agreement
and Release and the Letter Agreement and Release each may be signed in multiple
counterparts, each of which shall be deemed an original for all purposes.

     Should you require further clarification of any aspect of the above
arrangements, or wish to discuss their implementation, please contact Stanley M.
Stevens or me.

     Please indicate your agreement and acceptance of these provisions by
signing and dating the enclosed two (2) copies of this Letter Agreement and,
thereafter, the Release and returning them to Stanley M. Stevens at the above
address. The Company will return to you a fully executed Letter Agreement and,
thereafter, the Release for your records. Following your acceptance, the
arrangements will be implemented and administered as described herein.

     So that there is no misunderstanding, please understand that if for any
reason Stanley M. Stevens does not receive the signed copies of this Letter
Agreement and Release from you on a timely basis as described in Paragraph 2
above, unless

 



--------------------------------------------------------------------------------



 



Mr. David Helfand
April 28, 2003
Page 8

otherwise agreed in writing by Mr. Stevens, or if you exercise your right to
revoke the Release within seven (7) days after signing as provided therein, the
proposed separation pay and separation benefits described in this Letter
Agreement will be deemed to be withdrawn.

              Sincerely yours,               EQUITY OFFICE PROPERTIES TRUST    
          By   /s/ Lawrence J. Krema        

--------------------------------------------------------------------------------

        Lawrence J. Krema
Executive Vice President — Human Resources
and Communications

AGREED AND ACCEPTED:

 

/s/ David Helfand

--------------------------------------------------------------------------------

David Helfand

 

April 28, 2003

--------------------------------------------------------------------------------

Date

cc: Stanley M. Stevens

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1

COMPANY EMPLOYEE BENEFITS SUMMARY

     The following is a summary of your benefits. Please note that in the event
of any difference between this summary and the actual benefit plan document or
policies, the actual benefit plan documents or policies shall control.

     All benefits end on your Separation Date. However, you have the opportunity
to continue some benefits as described below. If you have any questions, please
contact Kim Johnson in human resources at (312) 466-4293.



  Health Care Coverage: Upon your separation, COBRA permits you to continue your
health care coverage. Shortly after you lose

      coverage under the health plan as a result of your employment separation,
you will receive a notice that explains your COBRA rights. If you decide to
elect COBRA continuation coverage, until May 1, 2004, the Company will require
you to pay only the active employee contribution rate for your COBRA coverage
rather than the full COBRA premium. The Company shall pay the remainder of the
required COBRA premium for this period. Thereafter, you will be responsible for
the full COBRA premium if you wish to continue your COBRA coverage. Please note,
after your Separation Date, the Company will no longer deduct your health
insurance contribution from your pay. If you elect COBRA coverage, CIGNA’s COBRA
administrators will send you a monthly bill for premium payment. You may direct
any questions concerning costs to Kasey Dillon. You will receive correspondence
regarding your COBRA rights shortly after your Separation Date.  

  401(k) Plan: If you are enrolled in the Equity Office Properties Trust
Retirement Savings Plan, you must contact The 401 (k)

      Company at (800) 777-4015. The letter and form you receive from The 401(k)
Company will detail your distribution options.  

  Life Insurance: Your life insurance ends on your Separation Date. You may
apply to the CIGNA Insurance Company for a

      personal life insurance conversion policy without submitting proof of
insurability. You must apply for this policy in writing no later than 31 days
after your Separation Date. The amount of your premium depends on your age, risk
class, policy form and amount of coverage. To obtain a personal policy
conversion form, contact Diane Rohlfs in human resources at (312) 466-3520. You
may also contact CIGNA at 1-800-423-1282.  

  Long Term Disability: Long Term Disability Insurance (“LTD”) coverage ends on
your Separation Date. However, your

      employment termination will not affect your right to receive benefits for
a period of disability that began while you were insured as an active employee.
The period of disability

 



--------------------------------------------------------------------------------



 





      includes the benefits waiting period of one-hundred eighty (180)
continuous days of disability required before LTD benefits become payable. You
should refer to the LTD Summary Plan Description for more information on the
terms, limitations, exclusions and deductions applicable to the LTD plan.  

  Short Term Disability: Short Term Disability Insurance (“STD”) coverage ends
on your Separation Date.  

  Paid-Time Off (“PTO”) Days: The Company will reimburse you for all PTO days
that you earned but did not use through your

      Separation Date. The Company will reimburse you for your unused PTO days
as soon as practicable after your Separation Date.  

  Grandfather Vacation and Grandfather Sick Days: You will receive payment for
any earned but not used Grandfather Vacation

      days as soon as practicable after your Separation Date. You will not
receive payment for any earned but not used Grandfather Sick days as of your
Separation Date.  

  Supplemental Retirement and Savings Plan: The vested portion of your account
will be issued and paid to you according to your

      distribution election as soon as practicable after your Separation Date,
subject to income-tax withholding by the Company on the distributed funds.

2



--------------------------------------------------------------------------------



 



ATTACHMENT 2

EQUITY OFFICE PROPERTIES TRUST/
EOP OPERATING LIMITED PARTNERSHIP
WAIVER AND RELEASE AGREEMENT

     1.     In consideration for my election to receive the separation pay and
separation benefits described in the Letter Agreement dated April 17, 2003
(“Letter Agreement”), I, DAVID HELFAND, on behalf of myself and my heirs,
executors, administrators, attorneys and assigns, hereby waive, release and
forever discharge EQUITY OFFICE PROPERTIES TRUST (“EOPT”) together with EOPT’s
trustees, subsidiaries, divisions and affiliates (including, without limitation,
EOP Operating Limited Partnership) and Equity Office Management, L.L.C. which
are, together with, EOPT collectively hereinafter referred to as the “Company”),
whether direct or indirect, its and their joint ventures and joint venturers
(including each of their respective directors, trustees, officers, employees,
shareholders, partners and agents, past, present, and future), and each of its
and their respective successors and assigns (hereinafter collectively referred
to as “Releasees”), from any and all known or unknown actions, causes of action,
claims or liabilities of any kind which have or could be asserted against the
Releasees arising out of or related to my employment with and/or separation from
employment and all other positions with the Company and/or any of the other
Releasees and/or any other occurrence up to and including the date of this
Waiver and Release Agreement (“Release”), including but not limited to:



  (a)   claims, actions, causes of action or liabilities arising under Title VII
of the Civil Rights Act, as amended, the Age Discrimination in Employment Act,
as amended (the “ADEA”), the Employee Retirement Income Security Act, as
amended, the Rehabilitation Act, as amended, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, the Illinois
Human Rights Act, and/or any other federal, state, municipal, or local
employment discrimination statutes or ordinances (including, but not limited to,
claims based on age, sex, attainment of benefit plan rights, race, religion,
national origin, marital status, sexual orientation, ancestry, harassment,
parental status, handicap, disability, retaliation, and veteran status); and/or
    (b)   claims, actions, causes of action or liabilities arising under any
other federal, state, municipal, or local statute, law, ordinance or regulation;
and/or     (c)   any other claim whatsoever including, but not limited to,
claims for severance pay, claims based upon breach of contract, wrongful
termination, defamation, intentional infliction of emotional distress, tort,
personal injury, invasion of privacy, violation of public policy, negligence
and/or any other common law, statutory or other claim whatsoever arising

 



--------------------------------------------------------------------------------



 





      out of or relating to my employment with and/or separation from employment
with the Company and/or any of the other Releasees,

but excluding any claims to enforce the Letter Agreement, the filing of an
administrative charge of discrimination, any claims which I may make under state
workers’ compensation or unemployment laws, claims covered by any
Indemnification Agreement from EOPT or EOP Operating Limited Partnership in my
favor (including, without limitation, claims arising under or as a result of
Article XI of the Second Amended and Restated Bylaws of Equity Office Properties
Trust) and/or any claims which by law I cannot waive.

     2.     I also agree never to sue any of the Releasees or become party to a
lawsuit on the basis of any claim of any type whatsoever arising out of or
related to the claims released above, other than a lawsuit to challenge this
Release under the ADEA.

     3.     I further acknowledge and agree that if I breach the provisions of
paragraph (2) above, then, to the fullest extent permitted by law, (a) the
Company shall be entitled to apply for and receive an injunction to restrain any
violation of paragraph (2) above, (b) the Company shall not be obligated to
continue payment of the Letter Agreement separation pay and separation benefits
to me, (c) I shall be obligated to pay to the Company its costs and expenses in
enforcing this Release and defending against such lawsuit (including court
costs, expenses and reasonable legal fees), and (d) as an alternative to (c), at
the Company’s option, I shall be obligated upon demand to repay to the Company
all but $25,000 of the Letter Agreement separation pay and separation benefits
paid to me. I further agree that the foregoing covenants in this paragraph
(3) shall not affect the validity of this Release and shall not be deemed to be
a penalty nor a forfeiture.

     4.     To the extent permitted by law, I further waive my right to any
monetary recovery should any federal, state, or local administrative agency or
any other person or entity pursue any claims on my behalf arising out of or
related to any of the claims released above.

     5.     To the extent permitted by law, I further waive, release, and
discharge Releasees from any reinstatement rights which I have or could have and
I acknowledge that I have not suffered any on the job injury for which I have
not already filed a claim.

     6.     I further agree that if I breach the Confidentiality/Nonsolicitation
provisions of the Letter Agreement, then, to the fullest extent permitted by
law, (a) the Company shall be entitled to apply for and receive an injunction to
restrain such breach, (b) the Company shall not be obligated to continue payment
of the Letter Agreement separation pay and separation benefits to me, and (c) I
shall be obligated to pay to the Company its costs and expenses in enforcing the
Confidentiality/Nonsolicitation provisions of the Letter Agreement (including
court costs, expenses and reasonable legal fees).

2



--------------------------------------------------------------------------------



 



     7.     I also understand that the Letter Agreement separation pay and
separation benefits, which I will receive in exchange for signing the Letter
Agreement and this Release, are in addition to anything of value to which I
already am entitled.

     8.     I FURTHER UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS TO DATE.

     9.     I acknowledge that I have had at least twenty-one (21) calendar days
after the receipt of this Release to consider signing this Release. In addition,
I have seven (7) calendar days after signing this Release to revoke it, in which
case this Release and the Letter Agreement will be null and void. Any such
revocation must be in writing and be submitted to Stanley M. Stevens, the
Company’s Chief Legal Counsel, within such seven (7) day period. I understand
that if I sign this Release and do not revoke it within seven (7) calendar days
after signing, this Release and the Letter Agreement will become fully effective
and enforceable.

     10.     I further acknowledge and agree that I have carefully read and
fully understand all of the provisions of this Release and that I have been
advised to obtain or have obtained representation by counsel in connection with
my execution of the Letter Agreement and this Release and that my execution of
the Letter Agreement is voluntary and that I have voluntarily executed this
Release by signing below.

     11.     I acknowledge and agree that if any provision of this Release is
found, held or deemed by a court of competent jurisdiction to be void, unlawful
or unenforceable under any applicable statute or controlling law, the remainder
of this Release shall continue in full force and effect.

     12.     This Release is deemed made and entered into in the State of
Illinois without giving effect to is choice of laws provisions, and in all
respects shall be interpreted, enforced and governed under applicable federal
law and in the event reference shall be made to State law, the internal laws of
the State of Illinois.

          /s/ David Helfand    

--------------------------------------------------------------------------------

    David Helfand
April 30, 2003
(Date)           PLEASE RETURN TO:           Stanley M. Stevens
Chief Legal Counsel
Equity Office Properties Trust
Two North Riverside Plaza, Suite 2100
Chicago, Illinois 60606

3